Name: Council Decision (EU) 2019/640 of 15 April 2019 concerning the allocation of funds decommitted from projects under the 10th European Development Fund for the purpose of replenishing the African Peace Facility
 Type: Decision
 Subject Matter: international security;  extra-European organisations;  cooperation policy;  EU finance;  Africa
 Date Published: 2019-04-24

 24.4.2019 EN Official Journal of the European Union L 109/24 COUNCIL DECISION (EU) 2019/640 of 15 April 2019 concerning the allocation of funds decommitted from projects under the 10th European Development Fund for the purpose of replenishing the African Peace Facility THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement, and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies (1), and in particular Article 1(4) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Under the 11th European Development Fund (EDF), the Union has so far committed a total of EUR 1 627 300 000 to the African Peace Facility (APF) to provide financial support to African Union responses to ongoing and emerging security crises in Africa. This engagement in peace and security on the African continent should be sustained for the period 2019-2020. (2) APF requirements for the period 2019-2020 are estimated at EUR 814 860 000. (3) It is appropriate to use decommitted funds from projects under the 10th EDF to ensure the financing of the APF up to the end of 2020. (4) Those funds should finance APF activities, including support for the operationalisation of the African Peace and Security Architecture, support for initiatives aimed at preventing and managing violent conflict in case of urgent and unforeseen needs in crisis situations (Early Response Mechanism) and support to African-led Peace Support Operations, and should cover support expenditure incurred by the Commission. (5) Those funds should be used in accordance with the relevant APF multiannual action programme and with the rules and procedures applicable to the 11th EDF, as set out in Council Regulations (EU) 2015/322 (2) and (EU) 2018/1877 (3), HAS ADOPTED THIS DECISION: Article 1 An amount up to a maximum of EUR 445 860 000 from the funds decommitted from projects under the 10th European Development Fund (EDF) shall be allocated for the purpose of replenishing the African Peace Facility for the period 2019-2020. From that amount, up to a maximum of EUR 14 860 000 shall be allocated for support expenditure incurred by the Commission. Those funds shall be used in accordance with the rules and procedures applicable to the 11th EDF. Article 2 This Decision shall enter into force on the day following that of its adoption. Done at Luxembourg, 15 April 2019. For the Council The President P. DAEA (1) OJ L 210, 6.8.2013, p. 1. (2) Council Regulation (EU) 2015/322 of 2 March 2015 on the implementation of the 11th European Development Fund (OJ L 58, 3.3.2015, p. 1). (3) Council Regulation (EU) 2018/1877 of 26 November 2018 on the financial regulation applicable to the 11th European Development Fund, and repealing Regulation (EU) 2015/323 (OJ L 307, 3.12.2018, p. 1).